Case 7:20-cr-00444-VB Document 75 Filed 04/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee mee we ee eee Re ee ee ee eR ee eee eee x
UNITED STATES OF AMERICA, :
Vv. : ORDER
FRANK BROWN, PEDRO RAINEY, JOSEPH - : 20 CR 444 (VB)
SCOTT, TONYA BROWN, RAYMOND
BROWN, and KEITH GLOVER,

Defendants. :

x

 

A status conference in this matter is scheduled for May 21, 2021 at 9:00 a.m.

Because of the current public health emergency, the Court will conduct this conference
by telephone conference call, provided that defendants waive their right to be physically present
and consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By May 14, 2021, defense counsel shall advise the Court in writing as to whether
his client waives his or her right to be physically present and consents to appear by telephone.

2, At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: April 9, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
